Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Anthony Bourget on 8/31/2022.
Claims
In the application, Claim 14 has been amended as follows:
Regarding Claim 14, line 12, the existing language:
“an air deflector in the form of a flexible sheet configured to at least”
Has been amended to:
-- an air deflector  -- 

Allowable Subject Matter
Claims 1, 14, 16, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an air flow control system as recited in Claim 1 specifically:
the structural and operative relationship between the elongated duct having a first set of air exit holes positioned along a bottom portion of the duct and a second set of air exit holes positioned along a top portion of the duct, the liner sheet positioned within and extending longitudinally along the duct, and the air deflector positioned externally the duct to modify the second airflow direction.
The art of record fails to render obvious the claimed combination of an air flow control system as recited in Claim 14 specifically:
the structural and operative relationship between the elongated flexible duct having a first set of air exit holes positioned along a bottom portion of the duct and a second set of air exit holes positioned along a top portion of the duct, the at least one liner sheet positioned within and extending longitudinally along the duct, and the air deflector configured to lift from the duct upon escape of the air through the second set of air exit holes.
The art of record fails to render obvious the claimed combination of a method of controlling air flow from an elongated duct having a first set of air exit holes and a second set of air exit holes, a linear sheet positioned within and extending longitudinally along the duct, the liner sheet in part defining a first longitudinal compartment and a second longitudinal compartment within the duct such that air directed longitudinally along the first longitudinal compartment escapes through at least the first set of air exit holes and flows in at least a first airflow direction and air directed longitudinally along the second longitudinal compartment escapes through at least the second set of air exit holes and flows in at least a second airflow direction as recited in Claim 16 specifically:
providing a deflector to modify the second airflow direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
08/31/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762